162 Mich. App. 664 (1987)
413 N.W.2d 472
AUTOMOBILE CLUB INSURANCE ASSOCIATION
v.
PAGE
Docket No. 91549.
Michigan Court of Appeals.
Decided September 8, 1987.
Brandt, Hanlon, Becker, Lanctot, McCutcheon, Martin & Schoolmaster (by Dennis M. Killeen), and Gromek, Bendure & Thomas (by Daniel J. Wright), of Counsel, for plaintiff.
Gerald R. Goulet, for defendant.
Before: HOOD, P.J., and WEAVER and M. WARSHAWSKY,[*] JJ.
WEAVER, J.
Plaintiff, Automobile Club Insurance Association, appeals from an order of the Wayne Circuit Court which denied its motion for summary disposition and granted defendant's motion for arbitration. We reverse and remand.
*666 I
On October 23, 1983, defendant was injured in a collision with an uninsured motorist. Although defendant's vehicle was not insured, she sought derivative uninsured motorist benefits from plaintiff under her cousin's automobile insurance policy, claiming such entitlement because they lived in the same home. Plaintiff refused these benefits on the basis that defendant was not an "insured person" within the meaning of her cousin's policy.
Plaintiff then sought declaratory judgment in Wayne Circuit Court, seeking a determination that defendant was disqualified from recovering uninsured motorist benefits under her cousin's policy. Defendant answered, seeking an order to force plaintiff's arbitration of her claim. Both parties brought cross motions for summary relief. Upon concluding that the policy's language was ambiguous, the court denied plaintiff's motion and granted defendant's motion, ordering plaintiff to arbitrate defendant's claim. From entry of this order plaintiff appeals as of right.
II
Plaintiff argues for the first time on appeal that an "owned vehicle" exclusion clause in the cousin's policy precludes any recovery by defendant and that under a de novo standard of review this Court may review the issue. Plaintiff also argues that, because the policy's language, read as a whole and including the owned vehicle exclusion clause, clearly and unambiguously denied coverage to defendant, the circuit court erred in granting declaratory relief in favor of defendant. We agree.
Actions in the nature of declaratory judgments are reviewed de novo by this Court. Smith v *667 Lumbermen's Mutual Ins Co, 101 Mich. App. 78, 86; 300 NW2d 457 (1980), lv den 411 Mich. 873 (1981). Although we generally will not review issues raised for the first time on appeal, where the question is one of law which is to be decided without reference to material issues of fact in dispute and review is necessary to a proper determination of the case, we will consider the issue. Harris v Pennsylvania Erection & Construction, 143 Mich. App. 790, 795; 372 NW2d 663 (1985).
Here, both reasons persuade us to review the issue. Since this action is in the nature of a declaratory judgment, de novo review is proper. In addition, the question presented is one of law to be decided without reference to material issues of fact in dispute.
The only fact in dispute at the trial court level was whether or not defendant was an "insured person" under her cousin's policy. Since plaintiff no longer argues that defendant is not an "insured person," but instead states that such determination is irrelevant, this fact is no longer in dispute. Therefore the question becomes one of contract construction.
Construction of a contract containing unambiguous language is a question of law for the court. Craib v Committee on National Missions of the United Presbyterian Church, 62 Mich. App. 617, 620; 233 NW2d 674 (1975). In this case, the language of the policy was unambiguous, and, therefore, the question present is a question of law subject to our review. The owned vehicle exclusion clause found in the uninsured motorist insurance coverage of the policy at issue provides:
This coverage does not apply to bodily injury sustained by an Insured person:
while occupying a motor vehicle which is owned *668 by you or a relative unless that motor vehicle is YOUR CAR....
On page three of the policy, "YOUR CAR" is defined as "the vehicle described on the Declaration Certificate."
Owned vehicle exclusion clauses are valid so long as they are clear and unambiguous, employing easily understood terms and plain language. Raska v Farm Bureau Mutual Ins Co, 412 Mich. 355, 362; 314 NW2d 440 (1982). See also Powers v Detroit Automobile Inter-Ins Exchange, 427 Mich. 602, 623-624, 628-629; 398 NW2d 411 (1986). In this case, the owned vehicle exclusion clause was clear and unambiguous, because it admitted of but one interpretation, plainly stating that uninsured motorist benefits would not accrue for injuries sustained by the use of a car owned by the policyholder or a relative unless that car was the car named in the declaration certificate of the policy. Because the language of the policy was clear and unambiguous, defendant had no reasonable expectation that her own uninsured vehicle would be covered under her cousin's policy. Whether or not defendant actually believed this to be the case is immaterial.
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.